THOMAS, Circuit Judge
(dissenting).
In my opinion the order appealed from ■should be reversed, and we should not hold ■■that section 11133 of the statute is directory only and not mandatory. That section provides that the lien created by section 11131 “shall be mentioned in 'the judgment rendered for claimant in the ■ordinary suit for the claim.” The preceding section provides that the lien shall not be effectual unless suit shall be brought mpon the claim within one year. In Thompson v. Glover, 8 Cir., 94 F.2d 544, this ■court held that both requirements are conditions subsequent. The second headnot.e :to that opinion found in the reporter fairly summarizes the holding of the court. It was quoted with approval by the Supreme Court of Arkansas in Missouri Pac. R. Co. v. Helmert, 196 Ark. 1073, 121 S.W.2d 103, 105.
The requirement that the lien “shall be mentioned in the judgment” is not that of a mere ministerial act to be performed by the ‘ judge or by the clerk of the court ■without adjudication based upon a demand ■and supported by evidence. In St. Louis & N. A. R. Co. v. Bratton, 93 Ark. 234, 124 S.W. 752, 754 (cited in the majority ■opinion), the court, construing these ■statutes, said: “Before, therefore, a judgment could have- been declared for said .lien, it must first have been found that ■■the suit was brought within the time specified * * In order to declare and -.mention said lien in the judgment it was .necessary that the court itself should make ■a finding and then an adjudication; and, .if no such finding and adjudication was actually made by the court, the omission can-mot now be supplied by an amendment of the judgment.” In St. Louis, I. M. & S. R. Co. v. Ingram, 124 Ark. 298, 187 S.W. 452, 455, the Supreme Court of Arkansas, •discussing this statute, observed that it .gives a preference “for which no authority can be found in the common law.” The court then proceeds: “The preference ■exists only because the statute has given it, and one who wishes to avail himself of its benefits can do so only by complying with its terms.” It cannot be complied with by. the bankrupt court because the bankrupt court is not the court in which “the ordinary suit for the claim” was brought, and because the claim was not “filed by order of court with the receiver of said railroad within one year after said claim”'accrued.